Citation Nr: 1135823	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  10-27 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to July 1957.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a July 2010 substantive appeal, the Veteran indicated he wished to have a hearing before the Board appearing at his local RO.  38 C.F.R. §§ 20.700, 20.703 (2010).  His representative again requested a hearing before the Board in August 2011.

The Veteran was provided with a hearing before the hearing officer at his local RO in October 2009, however, there is no indication he has withdrawn his request for a hearing before the Board.  

Accordingly, this case is REMANDED for the following:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is directed.

The RO should schedule the Veteran for a hearing before a traveling Member of the Board sitting at the RO.  Notice of the scheduling the hearing for the hearing should be associated with the claims folder.  The case should then be processed in accordance with established appellate procedure.

The Veteran is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



